Motion for reargument denied, without costs, and stay vacated. The court, upon proper application at Special Term, will undoubtedly relieve defendants from the consequences of their default in *670failing to serve their bill of particulars. This case should be promptly tried and the degree of the substance of the alleged defenses determined. On the trial the pleadings may be amended to conform to the proof. Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [See 268’ App. Div. 1050.]